Citation Nr: 1203863	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-26 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertensive heart disease, claimed as secondary to service connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the time of the hearing, the Veteran submitted additional written evidence with a written waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a supplemental medical opinion is warranted.  The claims file includes a February 2009 VA examination report which reflects that hypertensive heart disease is not present.  Subsequent to that report, in May 2009, the Veteran underwent an echocardiogram (See June 2009 VA medical record).  The echocardiogram record reflects that "[v]entricular wall thickness is moderately increased.  Left ventricular estimated ejection fraction is [greater than] 60 percent.  Spectral Doppler shows impaired relaxation pattern of LV diastolic filling."  Correspondence from a nurse practitioner, A.M., dated in September 2009, reflects the opinion that it is more likely than not that cardiac changes of moderate left ventricular hypertrophy and diastolic dysfunction are secondary to the Veteran's service connected hypertension.  Correspondence dated in November 2009 from A.M. reflects his opinion that the Veteran has hypertensive heart disease.  Correspondence dated in November 2009, from Dr. J.M., reflects that the Veteran's May 2009 echocardiogram findings are often found in patients with hypertension and are considered to be a consequence of hypertension.

Based on the evidence of record received subsequent to the February 2009 VA examination report, the Board finds that a supplemental opinion from a physician or a medical doctor, which considers the newly received evidence, is warranted. 


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the February 2009 VA examiner and request that the examiner provide a supplemental opinion, with consideration of the evidence received since February 2009, specifically, the June 2009 echocardiogram report for the May 2009 echocardiogram, the September 2009 and November 2009 correspondence from nurse practitioner A. M., and the November 2009 correspondence from Dr. J. M.  The examiner should opine as to whether the Veteran has hypertensive heart disease, and if so, whether it is as likely as not due to the Veteran's service-connected hypertension.  Rationale must be provided for the opinion offered. 

If the February 2009 VA examiner is not available, forward the claims folder to an appropriate physician or doctor for an opinion as discussed above.  If a clinician finds that additional testing or an examination is necessary prior to rendering an opinion, the Veteran should be scheduled for such.  

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection for hypertensive heart disease as secondary to service-connected hypertension.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


